DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 06/02/2022 have been entered.
Per the 06/02/2022 amendment:
Claims 1, 4, 6, 8, 12, 14-15, 18 and 20 are currently amended.
Claims 7, 10-11, 13 and 17 are cancelled.
Claims 21-25 are newly presented.
Claims 1-6, 8-9, 12, 14-16 and 18-25 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 10-13 of Remarks, filed 06/02/2022, with respect to the prior 103 rejections have been fully considered and are persuasive.  The rejections of pending claims have been withdrawn. 

Allowable Subject Matter

Claims 1-6, 8-9, 12, 14-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “copying contents from the Option-82 or Option-18 to the local database on the network device along with a key”, overcomes previously cited prior art by including a step not found in the prior art. Examiner agrees with Applicant’s argument that prior art of record, namely Droms, does not explicitly teach detecting that Option-82 or Option-18 is not support by a target network. Droms does teach appending Option-82/Option-18 to a packet, but does not affirmatively teach determining whether either protocol is support by the local network. 
	Examiner performed an updated search and found reference Peng (US 20200044917 A1) which teaches at Par 80 “process 200 includes checking if Option 82 is used for the DHCP Relay Agent 50 and … checking if option conversion is enabled and, if not, the process 200 includes removing the option 82.” This reference reads upon the instant Claim 1 limitation “determining that one of Option-82 and Option-18 is not supported”, but does not read on amended language “copying contents from the Option-82 or the Option-18 to a local database.” An updated search failed to return any references that would read on copying the Option-82/Option-18 information from the packet and storing that information locally.
	As such, Claim 1 is novel over the prior art. Independent Claims 8 and 18 have been amended to recite the same novel limitations, and are allowable for the same reasons discussed above. Dependent Claims 2-6, 9, 12, 14-16 and 19-25 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412